                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

JAMES WIEBELHAUS, and SHARON
WIEBELHAUS,
                                                                        8:15CV291
                        Plaintiffs,

        vs.                                                               ORDER

BIOMET, INC., and BIOMET
ORTHOPEDICS, LLC,

                        Defendants.


       This matter is before the Court following a telephonic status conference held with counsel
for the parties on March 5, 2019. In accordance with the matters discussed during the conference,


       IT IS ORDERED that this case is stayed through July 12, 2019. On or before that date, the
parties shall notify the undersigned magistrate judge if this case has been successfully mediated. In
the event the parties do not settle this case by July 12, 2019, they shall email a joint proposed case
progression schedule to the undersigned magistrate judge at nelson@ned.uscourts.gov.


       Dated this 5th day of March, 2019.
                                                      BY THE COURT:

                                                      s/ Michael D. Nelson
                                                      United States Magistrate Judge
